DETAILED ACTION
1.	This Office Action is in response to Applicant’s RCE with Amendments and Remarks filed on 07/19/2022. Claims 1-4, 7-9, 11-13, 16-19, and 23-27 are pending. Claims 13 and 18 are currently amended. Claim 27 is newly added.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.

Response to Arguments
4.	Applicant’s arguments, filed 07/19/2022, with respect to the rejection(s) of claims 1-4, 7-9, 11-13, 16-19, 23-26 under 35 U.S.C. 103 as being unpatentable over Price et al. (US 2002/0111285 A1), in view of Corradini (US 2008/0287330 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as presented below.
Claim Rejections - 35 USC § 103
5.	Claims 18, 1-4, 7-9, 11-13, 16-17, 19, 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Holder et al. (US 2014/0349914 A1; hereinafter “Holder”).
As to independent claim 18, Holder teaches a liquid laundry additive composition comprising: from about 12% to about 50%, by weight of the composition, of citric acid (see para. 0025 & 0031: from about 5% to about 30% of the organic acid, e.g. citric acid); from about 50% to 95% of water (see para. 0039: in some aspects, the concentrated compositions comprise limited amounts of water, e.g. less than about 50%; para. 0094-0095: in some aspects, the detergent composition comprises up to about 80% of water); the composition being characterized by an acidic pH (see para. 0035: acidic pH is from about 2 to 6); the composition further comprising perfume and nonionic surfactant (see para. 0076-0080 & 0122-0123); where the composition is substantially free of dyes (see para. 0127-0128: compositions may comprise a dye; in one aspect, compositions comprise from about 0.001%-0.01% by weight of dye).
Regarding the % of citric acid and water, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the portion of the prior art's range which is within the range of applicant's claims (12 to 30% within the % of citric acid in Holder para. 0025; 50-80% within the % of water in Holder para. 0094) because it has been held to be obvious to select a value in a known range by optimization for the best results. See MPEP 2144.05. Holder also teaches that, in a method for treating a surface, e.g. fabric, with the compositions (either the concentrated surfactant or detergent composition) the surface may be contacted with the composition in dilute form, e.g. mixed with wash water (see para. 0137).
With respect to “the composition being substantially free of cationic and zwitterionic surfactants”, Holder teaches that the compositions comprise sulfated (nonionic) surfactant as described above, but may additionally comprise further surfactants; anionic and nonionic surfactants are preferred (see para. 0076-0080; 0097-0101). Thus, Holder provides reasonable motivation for formulating a composition “substantially free of cationic and zwitterionic surfactants”, as required by claim 18. It is noted that the present specification defines the term “substantially free” on pg. 3: “This means that the indicated material is at the very minimum not deliberately added to the composition to form part of it, e.g. at a level of less than 1%.” 
	Holder fails to explicitly disclose [1] that the composition is characterized by a percent transmittance (%T) of at least about 50% of light as defined in claim 18 and [2] that the composition is contained in a transparent container having a transmittance of more than about 25% at a wavelength of from about 410 nm to about 800 nm. 
As to difference [1], since the Office does not have the facilities for examining and comparing the properties of Applicant’s composition with those necessarily present in the prior art, the burden is on the Applicant to show that Holder’s composition, which comprises the same ingredients in the claim recited amounts, does not have the claimed “percent transmittance (%T)” property. See MPEP 2112.01 II.
As to difference [2], Holder teaches that the detergent composition may be in any form: liquid, gel, paste, tablet, unit dose, densified/loose powder, but preferably liquid or heavy duty liquid form (see para. 0093). Transparent containers are well-known for laundry detergent dispensing (for example, a clear plastic bottle permits a user to see how much of their detergent remains). It involves no inventive skill to select a transparent container from a list of known containers for storing/transporting laundry detergents or rinse additives. See MPEP 2141 III, KSR rationale (E) “Obvious to try”: Transparent containers are chosen from a finite number of identified, predictable solutions for containing liquid laundry/fabric treatment compositions, and have a reasonable expectation of success. Further, a transparent formulation of the detergent composition itself reduces the possibility of irritants to a consumer; commercially available “free and clear” formulations are transparent and advertised as free of dyes and unnecessary additives. As to the transmittance of the transparent container, the Office does not have the facilities for examining and comparing Applicant’s properties with those necessarily present in the prior art, thus the burden is on the Applicant to show that Price’s composition, which comprises the same ingredients in the claim recited amounts in a container selection that would be obvious, does not have the claimed properties. See MPEP 2112.01 II.
	As to claims 1-3, Holder teaches a method of treating a fabric, said method comprising the steps of: combining a liquid laundry additive composition according to claim 18 with water to form a rinse liquor in a vessel and contacting a fabric with the rinse liquor in the vessel and agitating the fabric and removing the rinse liquor from the vessel (see para. 0137: the method for treating a surface, e.g. fabric, comprises contacting the surface with the composition in dilute form, e.g. mixing the composition with wash water, then performed in an automated fashion, such as by a laundry washing machine); claim 1, the method further comprising the steps of: combining a laundry detergent composition with water to form a wash liquor in the vessel, wherein the laundry detergent composition comprises anionic surfactant; contacting a fabric with the wash liquor in the vessel and agitating said fabric; removing the wash liquor from the vessel (see para. 0137: mix the composition with wash water and treat in a laundry washing machine; para. 0097-0100: anionic surfactants); claim 2, wherein the laundry detergent composition is a liquid laundry detergent that is characterized by an acidic pH (see Price para. 0093-0095).
As to claim 4, Holder teaches the composition according to claim 18, wherein the liquid laundry additive composition is characterized by a pH of from about 2 to about 3 (see para. 0095: the pH of the detergent composition in distilled water is in the range of from about 2 to about 7, or from about 3 to about 5.5). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. See MPEP 2144.05.
	As to claims 7-8, Holder teaches the composition according to claim 18, wherein the liquid laundry additive composition further comprises an additional organic acid selected from the group consisting of acetic acid, lactic acid, adipic acid, etc. (see para. 0031); wherein the liquid laundry additive composition further comprises vinegar (see para. 0031: vinegar is an aqueous solution of acetic acid).
As to claim 9, Holder teaches the composition according to claim 18 comprising fabric care benefit agents such as fabric softeners (see para. 0105), but fails to explicitly disclose that the liquid laundry additive composition comprises less than 1%, by weight of the composition, of a fabric softening active (“FSA”). However, one of ordinary skill in the art would discover the optimum or workable ranges for the % of FSA in the composition based on routine experimentation and the disclosure of Holder (for example, see para. 0104-0105: fabric care benefit agents, when present in the composition, are suitably at levels of up to about 30% by weight of the composition).  Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
As to claim 11, Holder teaches the method according to claim 1 in an automatic washing machine (see para. 0137), but fails to disclose the method further comprises the step of providing the liquid laundry additive composition to a dispenser prior to being provided to the vessel and that the dispenser is characterized by a receiving volume of from about 25 mL to about 150 mL. However, adding a liquid laundry additive to a dispenser before it goes into the machine vessel is common laundry practice involving no inventive skill. One of ordinary skill in the art could discover the optimum or workable ranges for the receiving volume of the dispenser based on routine experimentation and the disclosures of Holder. Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
	As to claims 12-13 & 27, Holder teaches the method according to claim 1, but fails to explicitly disclose that the rinse liquor comprises from about 150 to about 1500 ppm [or from about 175 to 1200 ppm; or from about 185 to about 1000 ppm] of the citric acid. However, it is noted that one of ordinary skill in the art could discover the optimum/workable ranges for the amount of citric acid in the rinse liquor [formed in method claim 1] based on routine experimentation and the disclosure of Holder (see para. 0025: concentrated composition comprises about 5% to about 30% of the organic acid).  Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
As to claims 16-17, Holder teaches the method according to claim 12, wherein the rinse liquor is characterized by a pH of from about 2 to about 6.5 (see para. 0095); claim 12, wherein the rinse liquor comprises a fugitive dye (see para. 0127-0130).
	As to claims 19 & 25-26, Holder teaches the composition according to claim 18, but fails to explicitly disclose that the composition is characterized by the Reserve Acidity recited in these claims. However, since the Office does not have the facilities for examining and comparing the properties of Applicant’s composition with those necessarily present in the prior art, the burden is on the Applicant to show that Holder’s composition, which comprises the same ingredients in the claim recited amounts, does not have the claimed “Reserve Acidity” properties. See MPEP 2112.01 II.
As to claims 23-24, Holder teaches the composition according to claim 18, wherein the composition comprises from about 18% to about 40% [or from about 20% to 30%], by weight of the composition, of the citric acid (see para. 0025). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. See MPEP 2144.05.  


Conclusion
6.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These relevant references are cited on the PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        August 22, 2022